                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JEFFREY BISHOP,                                )
                                                 )
               Plaintiff,                        )
                                                 )            No.    3:20-CV-087-DCLC-DCP
  v.                                             )
                                                 )
  ANDERSON COUNTY, RIDGEVIEW,                    )
  and JAMES LANDRY,                              )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to Fed. R. Civ. P. 41(b).

 Because the Court CERTIFIED in the memorandum opinion that any appeal from this order

 would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

 appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

        E N T E R:


                                                     s/Clifton L. Corker
                                                     United States District Judge


  ENTERED AS A JUDGMENT
    s/ John L. Medearis
    CLERK OF COURT




Case 3:20-cv-00087-DCLC-DCP Document 7 Filed 04/24/20 Page 1 of 1 PageID #: 26
